

117 S503 ES: Providing Adequate Resources to Enhance Needed Time with Sons and daughters Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 503IN THE SENATE OF THE UNITED STATESAN ACTTo amend part D of title IV of the Social Security Act to allow States to use incentive payments available under the child support enforcement program to improve parent-child relationships, increase child support collections, and improve outcomes for children by supporting parenting time agreements for noncustodial parents in uncontested agreements, and for other purposes. 1.Short titleThis Act may be cited as the Providing Adequate Resources to Enhance Needed Time with Sons and daughters Act of 2021 or the PARENTS Act of 2021.2.Expanding permitted uses of incentive paymentsSection 458 of the Social Security Act (42 U.S.C. 658a) is amended—(1)in subsection (f)—(A)in paragraph (1), by striking ; or and inserting a semicolon;(B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)to develop, implement, and evaluate procedures for establishing a parenting time agreement when establishing an initial or modified child support order or a medical support order (including procedures for carrying out a parenting time agreement made prior to the establishment or modification of any such order); or; and(2)by adding at the end the following new subsection:(g)Definitions of parenting time agreement and noncustodial parent(1)Parenting time agreementFor purposes of subsection (f)(2), the term parenting time agreement means an agreement governing how much time a child spends with the child's custodial parent and the child's noncustodial parent that is mutually agreed to by the parents and is not contested by either parent in any forum. (2)Noncustodial parentFor purposes of paragraph (1), the term noncustodial parent means the parent of a child that the child does not live with for the majority of the child's time..Passed the Senate July 27, 2021.Secretary